Citation Nr: 1448753	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  07-21 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington



THE ISSUE

Entitlement to an extraschedular evaluation in excess of 10 percent for right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to April 1983.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the RO.

In September 2009, the Veteran testified at an RO hearing.  A transcript of the hearing is of record.

In August 2010, the Veteran testified at a hearing at the RO with a Veterans Law Judge (ALJ) who subsequently retired.  A transcript of the hearing is of record.  The Veteran was offered the opportunity for a new hearing with another VLJ, but declined.

In September 2010, the Board denied the restoration of a 20 percent rating for a  service- connected right elbow strain with limitation of pronation of right forearm.  The Board also denied a rating in excess of 10 percent for right wrist strain with limitation of flexion and deviation.

In a February 2012 Memorandum Decision, the U.S. Court of Appeals for Veterans Claims (Court) affirmed the Board's decision as to the restoration claim.  However, the Court set aside a determination that referral for an extraschedular rating under 38 C.F.R. § 3.321(b) was not warranted, and remanded that matter for reconsideration.  The claim involving the right wrist was not appealed.

In January 2013 and June 2013, the Board remanded the matter for further development.

The Board has considered documentation included in Virtual VA and VBMS.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds the matter must be remanded for a further medical opinion prior to appellate adjudication.

In June 2013, the Board remanded the matter due to deficiencies in an April 2013 report of the Director of Compensation Service.  The Board does not find that the opinion since obtained substantially complies with the June 2013 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the Board's remand, a VA examination was conducted in November 2013.  The examiner noted the Veteran's report that during a flare-up of his wrist, he was unable to move it, it would stiffen and swell, and would require medication to treat.  The examiner found that the disability in the Veteran's dominant right hand caused interference with his employment as a carpenter, but noted that he was still employed.

In January 2014, an opinion of the Director of Compensation Service was sought.  VBMS Entry January 15, 2014.  An undated and unsigned report was associated with the electronic claims file.  Id.  A signature page containing signatures of a DRO and coach was added to the file following the report.  

It is unclear whether this is the report of the Director of Compensation Service, given both that the report is not signed or dated, and also that it concludes with a request ("Therefore, entitlement to an extra-schedular evaluation for his service-connected disabilities should be considered by the Office of Compensation Services pursuant to 38 C.F.R.3.321(b)(1)".)  It seems the document may be a memorandum prepared by the Appeals Management Center, as "Appeals Management Center, Washington DC" appears at the top of the first page. 

Additionally, the report contains the bare conclusion, "the objective evidence of record does not demonstrate that the Veteran's service-connected disabilities significantly impacts employment since he could work in sedentary work environments."

The report does not consider or address the recent findings of the November 2013 VA examiner.  

Also, in directing the Board to reconsider whether referral for an extraschedular rating was warranted, the Court emphasized that the issue is whether the disability causes marked interference with the Veteran's employment, not whether or not he is employable in any capacity, including sedentary jobs.  

In support of the Veteran's contention that his disabilities cause marked interference with employment, the Court cited his reports of having lost employment on at least two occasions as a result of the limitations imposed by his right hand and forearm, and his reports that he could obtain only periods of temporary employment to the extent that employers had work he could perform without lifting heavy sheets of steel.  The Court also noted his reports that while using tools of carpentry like a hammer in common construction tasks, his wrist would swell and lock and he would be required to use his body weight rather than the natural strength of the arm and wrist to pull a nail or exert force.

In June 2013, the Board directed that the Veteran's "entire disability picture should be considered, including his right wrist and forearm and how they function as a whole." 

The Board does not find that the January 2014 conclusion adequately addresses the Board's June 2013 inquiries, and does not provide a sufficient basis for readjudicting the claim in light of the Court's concerns.
Accordingly, the matter is REMANDED to the AOJ for the following action:

1.  Submit the Veteran's increased rating claim for right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury, for an extraschedular evaluation under 38 C.F.R. § 3.321(b) to include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Actions taken thereafter should proceed in accordance with the directives of the Under Secretary for Benefits or Director of Compensation Service.

The Veteran's entire disability picture should be considered, including his right wrist and forearm and how they function as a whole, in determining whether an extraschedular evaluation is warranted.

The Under Secretary for Benefits or Director of Compensation Service should note in his/ her opinion that the November 2013 VA examination was reviewed.

The Under Secretary for Benefits or Director of Compensation Service should address the Veteran's contentions that his disabilities cause marked interference with employment, including his reports of having lost employment on at least two occasions as a result of the limitations imposed by his right hand and forearm, his reports that he could obtain only periods of temporary employment to the extent that employers had work he could perform without lifting heavy sheets of steel, and his reports that while using tools of carpentry like a hammer in common construction tasks, his wrist would swell and lock and he would be required to use his body weight rather than the natural strength of the arm and wrist to pull a nail or exert force.

The report should be properly signed and dated by the appropriate official.

2.  After completing all indicated development, the AOJ should readjudicate the appeal in light of all evidence of record.  If the benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



